Citation Nr: 1749273	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-31 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of the proceeding is of record.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Degenerative disc disease of the cervical spine is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran claims that his degenerative disc disease of the cervical spine is related to injuries he sustained during service.  During the March 2017 hearing, the Veteran credibly testified that he sustained an injury to his neck in service due to a fall.  He stated that he has experienced cervical spine pain since service.  

After review of the evidence, lay and medical, the Board finds that the Veteran's degenerative disc disease was incurred in service.  

Post-service medical records dated in June 2008 show a current diagnosis; radiologic findings of degenerative changes of the cervical spine, which his private physician diagnosed as degenerative disc disease in a March 2017 letter.  

Moreover, the Veteran's service treatment records show evidence of arthritis in service.  An August 1985 service treatment record documents the Veteran's report of neck pain after suffering an injury due to a fall.  Additional records dated in September 1990 document his report of neck pain following a motor vehicle accident.  A September 1990 radiological examination report reflects findings of degenerative osteophyte formation of the cervical spine at C7 leading to C6.  This radiologic finding is sufficient to establish the presence of  presence of arthritis while on active duty.  

The evidence also includes a March 2017 letter from the Veteran's private physician of five years, who opined that the Veteran's degenerative disc disease and problems with his cervical spine are the result of in-service injuries, to include the August 1985 injury documented in service.  The Board finds the private physician's opinion to be consistent with the service treatment records, the post-service medical evidence indicating a continuity of symptomatology since service, and the Veteran's credible testimony regarding the onset of his current cervical spine disorder.  

The Board acknowledges the April 2011 VA examiner's opinion that there is inadequate documentation to relate the Veteran's symptoms related to the in-service motor vehicle accident in 1990 to his current cervical spine disorder.  However, this opinion is of diminished probative value because the examiner failed to address the 1985 in-service cervical spine injury, the 1990 radiological findings of degenerative osteophyte formation during service, or the Veteran's in-service and post-service statements regarding the continuity of pain.  See Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991))(stating "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology").

Ultimately, the evidence establishes the Veteran has degenerative disc disease of the cervical spine, which constitutes a chronic diseases under 38 C.F.R. § 3.309.  Evidence of cervical spine arthritis was noted in-service, and the nexus requirement for service connection has been established through a demonstration of chronicity.  Accordingly, service connection for a cervical spine disability is warranted.


ORDER

Service connection for degenerative disc disease of the cervical spine is granted.


REMAND

Additional development is needed with regard to the Veteran's claim for service connection for a lumbar spine disorder.  

The Veteran claims that he currently has a low back disorder due to in-service back injuries and claims to have experienced continuous back symptomatology since service.  Service treatment records document reports and treatment of low back symptomatology on multiple occasions, to include treatment for a mechanical back strain following a boat injury in July 1984, treatment for paravertebral muscle strain of the low back following a fall in October 1984, and reports of low back pain after lifting in January 1990 and following a September 1990 motor vehicle accident.  The July 1992 separation report of medical examination reflects a finding of recurrent low/middle back pain, characterized as chronic.  In support of his claim, he submitted a March 2017 letter from his private physician, who opined that the Veteran's "degenerative disc disease and issues with his cervical, thoracic, and lumbar pain" are related to the small boat injuries he sustained during service in 1984 and 1985.  As noted, the medical evidence of record includes diagnostic evidence of disability in the cervical spine.  However, the record remains ambiguous as to whether the Veteran currently has degenerative disc disease of the thoracolumbar spine diagnosis, and the other medical evidence of record similarly does not clearly show whether he currently has a diagnosed low back disorder.  Given this, a VA examination is warranted in order to determine whether the Veteran has a current thoracolumbar spine disorder that is related to service, to include any injuries sustained therein.  

While on remand, all updated VA and private treatment records identified by the Veteran as relevant to his claim must be associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claim. 

2.  Thereafter, afford the Veteran a VA examination with an examiner with sufficient expertise to determine the nature and etiology of all current thoracolumbar spine disorders.  All pertinent evidence of record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated studies should be performed.

The examiner should identify all thoracolumbar spine disorders that have been present during the period of the claim.  Based upon the review of the Veteran's pertinent history and the results of the examination, the examiner should provide an opinion as to Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed thoracolumbar spine disorder originated in or is otherwise etiologically related to service, to include in-service injuries or any pertinent symptomatology documented in the service treatment records.

The examiner should provide a rationale for all opinions expressed.

3.  After all development has been completed, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


